         Case 1:21-cv-00533-LCB-SGC Document 8 Filed 06/02/21 Page 1 of 2                            FILED
                                                                                            2021 Jun-02 PM 04:00
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION
    THOMAS GADDIS,                              )
                                                )
         Petitioner,                            )
                                                )
    v.                                          )    Case No. 1:21-cv-00533-LCB-SGC
                                                )
    JIMMY KILGORE,                              )
                                                )
         Respondent.                            )

                              MEMORANDUM OPINION
         The Magistrate Judge entered a Report on April 29, 2021, recommending this

federal habeas petition filed by Thomas Gaddis pursuant to 28 U.S.C. § 2241 be

dismissed for failing to assert any claims cognizable, or seek any relief available, in

a federal habeas corpus action and/or for failing to exhaust state court remedies.

(Doc. 6 at 8). While advised of his right to file specific written objections to the

Report and Recommendation within fourteen (14) calendar days (Id. at 8-9), Gaddis

has not submitted objections, or any other response, within the prescribed time. 1

         After careful consideration of the record in this case and the Magistrate

Judge’s Report, the Court ADOPTS the Magistrate Judge’s Report and ACCEPTS




1
 A motion requesting the court to proceed with this case was docketed as filed on April 30, 2021.
(Doc. 7). Given Gaddis dated the submission April 16, 2021, it cannot fairly be construed as
objections to the April 29, 2021 report and recommendation. Regardless, the filing repeats
Gaddis’s conclusory allegations addressed in the report and recommendation.
      Case 1:21-cv-00533-LCB-SGC Document 8 Filed 06/02/21 Page 2 of 2




her Recommendations. In accordance with the recommendations, the Court finds

Gaddis’s federal habeas petition is due to dismissed.

      A separate order will be entered.

      DONE and ORDERED June 2, 2021.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE




                                          2
